DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable by Bugai et al. (“GPU Based Computation of the Structural Tensor for Real-Time Figure Detection” WSCG Communication Proceedings, 2012, US) in view of Liu et al. (“Low-tubal-rank Tensor Completion using Alternating Minimization” SPIE Defense and Security, 2016, US).
Regarding Claim 1, Bugai discloses a GPU-based third-order low-rank tensor completion method (Bugai, abstract, “The method is based on an analysis of the structural tensor computed, the GPU implementation of the low-level feature detection an order-of-magnitude speed-up was achieved compared to the software implementation” Bugai teaches a method a GPU based computation of the structural tensor) wherein operation steps comprise: 
Step 1: transmitting, by a CPU, input data DATA1 to a GPU (Bugai, pg, 294, Col. 1, Sec. 3 “Figure 2 shows the data flow for an operation of searching corners and 
and initializing the loop count t=1; 
Step 2: obtaining, by the GPU, a third-order tensor Yt of a current loop t based on the least squares method; 
Step 3: obtaining, by the GPU, a third-order tensor Xi of the current loop t based on the least squares method; 
Step 4: checking, by the CPU, whether an end condition is met; and if the end condition is met, turning to Step 5; otherwise, increasing the loop count t by 1 and turning to Step 2 to continue the loop;  and 
Step 5: outputting, by the GPU, output data DATA2 to the CPU (Bugai, pg, 294, Col. 1, Sec. 3 “The output pixel format is…Image in this form is copied from the GPU global memory to host memory”. 
Bugai teaches Step 1, Step 5, Fig 2 shows a loop processing, transmitting input data (referrer to DATA1) from CPU memory (host memory) to GPU (GPU global memory) and outputting by the GPU (referred to DATA2) to the CPU. GPU is computed with the structure Tensor.

    PNG
    media_image1.png
    438
    941
    media_image1.png
    Greyscale

	However, Bugai does not explicitly teach a third-order low-rank tensor
and initializing the loop count t=1; 
Step 2: obtaining, by the GPU, a third-order tensor Yt of a current loop t based on the least squares method; 
Step 3: obtaining, by the GPU, a third-order tensor Xi of the current loop t based on the least squares method; 
Step 4: checking, by the CPU, whether an end condition is met; and if the end condition is met, turning to Step 5; otherwise, increasing the loop count t by 1 and turning to Step 2 to continue the loop;  
Liu teaches a third-order low-rank tensor (Liu, abstract, “we study the low-tubal-rank tensor completion problem, i.e., to recover a third-order tensor by observing...”
initializing the loop count t=1; 
Step 2: obtaining, by the GPU, a third-order tensor Yt of a current loop t based on the least squares method; 
Step 3: obtaining, by the GPU, a third-order tensor Xi of the current loop t based on the least squares method; 
The parameters of the server is: IntelrXeonr Processor E5-2650 v3, 2:3GHz clock speed, 2 CPUs with 10 physical cores each (Liu, pg 7, Sec. 4.1).
         Alternating Least-Squares (LS) update: Alg. 4 describes the least-squares update whose implementation details are subsequently presented in section 3.2.1.  (Liu, Algorithm 2, pg 5, Sec 3.2).

    PNG
    media_image2.png
    164
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    29
    220
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    37
    216
    media_image4.png
    Greyscale
)
The combination between Liu and  Bugai teaches obtaining by the GPU (as taught by Bugai), a third-order tensor Yt of a current loop t and a third-order tensor Xt of a current loop t based on the least squares method (as taught by Liu) in step 2, 3.
Step 4: checking, by the CPU, whether an end condition is met; and if the end condition is met, turning to Step 5; otherwise, increasing the loop count t by 1 and turning to Step 2 to continue the loop (Liu, Fig. 4, pg. 7, Sec. 4.2, Fig. 2, Algorithm 2“we test each sampling rate 5 times and then compute the average recovery error results. We only use 10 iterations for Tubal-Alt-Min, and TNN-ADMM terminates at the 134-th iteration based on the preset threshold. Clearly, recovery error for Tubal-Alt-Min decreases much faster than TNN-ADMM depicting much faster convergence rates for the proposed Tubal-Alt-min approach. Fig. 5 shows the running time comparison, measured as CPU time in seconds, for Tubal-Alt-Min and TNN- ADMM for a tensor. Tubal-Alt-Min algorithm beats TNN-ADMM.” Liu teaches the checking (testing) end of iterations (terminate) based on the preset threshold, when the recovery error for decreases much faster than TNN-ADMM, the running time comparison, measured as CPU time in seconds, for Tubal-Alt-Min algorithm beats TNN-ADMM for a tensor by the CPU time, otherwise, increasing loop count l  (algorithm 2) to by 1.
Bugai and Liu are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method using tensor of Bugai to combine  (as taught by Liu) in order to obtaining, third-order tensors Xt, Yt  with LS and check end of a condition because Liu can provide a third-order tensor Yt of a current loop t and a third-order tensor Xt of a current loop t based on the least squares method (Liu, Algorithm 2, pg 5, Sec 3.2). Doing so, it may provide three metrics are adopted for comparison - the recovery error, the running time, and the convergence speed (Liu, pg 7, Sec. 4.2).
Regarding Claim 5, Bugai discloses the GPU-based third-order low-rank tensor completion method according to Claim I, wherein Step 4 comprises: checking, by the CPU, whether the end condition is met; and if the end condition is met, turning to Step 5: otherwise, increasing the loop variable t by 1 and turning to Step 2 to continue the loop.  
Claim 5 is substantially similar to claim 1 (step 4) is rejected based on similar analyses.
Regarding Claim 6, the The GPU-based third-order low-rank tensor completion method according to Claim I, Bugai does not explicitly teaches wherein Step 5 comprises: transmitting, by the GPU, the output data DATA2 to the CPU, wherein the DATA2 comprises third- order tensors X € Rmxrxk and Y € R rxnxk obtained in the last loop.  
However, Liu teaches wherein Step 5 comprises: transmitting, by the GPU, the output data DATA2 to the CPU, wherein the DATA2 comprises third- order tensors X € Rmxrxk and Y € R rxnxk obtained in the last loop (Liu, Algorithm 2, pg, 5, Sec 3.2 “The main idea of the algorithm is very similar to that of the alternating 
    PNG
    media_image5.png
    27
    413
    media_image5.png
    Greyscale
 each of tubal rank r,
The combination between Bugai and Liu teaches the output data (as taught by Bugai) includes third- order tensors X € Rmxrxk and Y € R rxnxk obtained in the last loop (algorithm 2, pair of tensors) (as taught by Liu).
Bugai and Liu are combinable see rationale in claim 1.
Regarding Claim 7, Bugai discloses an apparatus (Bugai, pg. 291, Col. 1, Sec.1 “computer vision Systems” comprising:  
a CPU (Bugai, pg. 294, Col. 2, Sec. 3 “the CPU”): 
a GPU (Bugai, pg, 291, Col. 1, Sec. 1 “the graphic card (GPU)”  communicably connected with the CPU; and 
a memory communicably connected with the CPU and GPU for storing instructions executable by the CPU and GPU, to perform the method according to claim 1.  

    PNG
    media_image1.png
    438
    941
    media_image1.png
    Greyscale

Bugai teaches GPU, communicably connected with CPU and global memory for GPU, host memory for CPU can store information (instruction) to perform method.
Regarding Claim 8, Bugai in view of Liu discloses a method for a GPU-based third-order low-rank tensor completion comprising the steps of: 
(1) transmitting, by a CPU, input data DATA1 to a GPU, and initializing the loop count t=1; 
(2) obtaining, by the GPU, a third-order tensor Yt of a current loop t based on the least squares method: 
(3) obtaining, by the GPU, a third-order tensor Xt of the current loop t based ou the least squares method; 
(4) checking. by the CPU, whether an end condition is met; and (5) if the end condition is met. outputting. by the GPU. output data DATA2 to the CPU. 
Claim 8 is substantially similar to claim 1 is rejected based on similar analyses.
 Regarding Claim 9, Bugai in view of Liu discloses a method as recited in Claim 8, further comprising the steps of:  if the end condition is not met, increasing the loop count t by 1: and returning to step (2). 
Claim 9 is substantially similar to claim 5 is rejected based on similar analyses.
Allowable Subject Matter
Dependent claims 2, 3, 4 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject
matter:
	Regarding to claims 2, 3, 4 the closest prior art reference to Bugai et al. (“GPU Based Computation of the Structural Tensor for Real-Time Figure Detection” WSCG Communication Proceedings, 2012, US) in view of Liu et al. (“Low-tubal-rank Tensor Completion using Alternating Minimization” SPIE Defense and Security, 2016, US) have been made of record as teaching: a GPU-based tensor completion method (Bugai, ;transmitting, by a CPU, input data DATA1 to a GPU and outputting, by the GPU, output data DATA2 to the CPU (Bugai, pg, 294, Col. 1, Sec. 3 Figure 2); obtaining, by the GPU, a third-order tensor Xt, Yt of a current loop t based on the least squares method (Liu, Algorithm 2, pg 5, Sec 3.2)
 However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to 

Regarding Claim 2, the based third-order low-rank tensor completion method according to Claim 1, 
 wherein Step 1 comprises: 
Step 1.1: allocating memory space in a GPU memory;  
Step 1.2: transmitting the input data DATAl in a CPU memory to the allocated memory space in the GPU memory, wherein the DATA1 comprises the following data: 
(1) a third-order to-be-completed tensor T e Rmnx, wherein R denotes the set of real numbers, m, n, and k are respectively sizes of the tensor T in the first, second, and third dimensions, the total number of elements of the tensor is mxnxk, and an element of the tensor that the first, second, and third dimensions are respectively i,j, and l is denoted as Ti,j,l
(2) an observation set 
    PNG
    media_image6.png
    26
    499
    media_image6.png
    Greyscale

 (3) an observation tensor TP € RmxnxI based on the observation set S and the to-be-completed tensor T € Rmxn x, wherein TP is represented by using an observation function ObserveS() for T, that is, TP=ObserveS(T), and the observation function ObserveS() is defined as: 
    PNG
    media_image7.png
    119
    658
    media_image7.png
    Greyscale

(1), wherein values of those elements TPi,j,l
 , in TP if (i,1, 1) ES need to be accurate and do not need to be completed; and (4) a tubal-rank r of the tensor T, wherein T(i, j, :) is defined as the (i, j)h tube of the tensor T € Rmxnxk, and is a vector ((T (i, j, 1), of non-zero tubes of 0 in singular value decomposition of the tensor T=U*0*V, wherein * denotes a multiplication operation of the third-order tensor, and is defined as performing tensor multiplication on third-order tensors A € R"1x 2xk and B € Rn2xn3x to obtain a third-order tensor C€ Rn1xn3xk.
    PNG
    media_image8.png
    41
    1204
    media_image8.png
    Greyscale

denotes performing a circular convolution for the tubes/vectors; and  
Step 1.3: initializing the loop variable t=1 on the CPU.  
Regarding Claim 3, the GPU-based third-order low-rank tensor completion method according to Claim 1, wherein Step 2 comprises: obtaining, based on the least squares method on the GPU, a third-order tensor Yt of the current loop whose loop count is recorded as t: 
    PNG
    media_image9.png
    107
    802
    media_image9.png
    Greyscale

 (3), wherein the operator * in Xt1 *Yt in the formula (3) denotes the third-order tensor multiplication defined in the formula (2), and Xti-1 is the tensor Xt1 € Rmx.xk obtained after the end of the previous loop (that is, the (t-1)" loop), and Xo € Rmxrxk required by the first loop is initialized to an arbitrary value, such as a random tensor; the operator - in T-Xt-1 *Yt denotes tensor subtraction, that is, elements with an equal index (i,j, ) that are corresponding to the two tensors are subtracted; ObserveS() is an observation function defined in the formula (1), and Norm() is a function for obtaining a tensor norm, and is defined as:
    PNG
    media_image10.png
    101
    722
    media_image10.png
    Greyscale

Regarding Claim 4, the GPU-based third-order low-rank tensor completion method according to Claim 1, wherein Step 3 comprises:  obtaining, based on the least squares method on the GPU, a third-order tensor Xi of the current loop whose loop count is recorded as 1:
    PNG
    media_image11.png
    101
    769
    media_image11.png
    Greyscale

 (5), wherein the operator * in Xt*Yt in the formula (5) denotes the third-order tensor multiplication defined in the formula (2), Yt is the tensor Yt e Rr'n"k obtained in Step 2, and the operator - in T-Xt*Yt denotes tensor subtraction, that is, elements with an equal index (I,.!, ) that are corresponding to the two tensors are subtracted; ObserveS() is the observation function defined in the formula (1), and Normo is the tensor norm defined in the formula (4). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Oh et al. (U.S. 2014/0063026 A1) and Liu et al. (U.S. 2017/0076180 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        

/KHOA VU/Examiner, Art Unit 2611